Order entered November 30, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00670-CR

                  FERNANDO ANGELES DURAN, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 3
                            Dallas County, Texas
                     Trial Court Cause No. F20-59926-J

                                      ORDER

      Before the Court is the November 28, 2022 request of court reporter

Kimberly Xavier for an extension of time to file the reporter’s record. We GRANT

the request and ORDER the reporter’s record filed by December 28, 2022.

      On November 14, 2022, the district clerk filed a sealed volume of the clerk’s

record in this case. Rule 9.10(g) requires that the trial court’s sealing order must be

the first document that appears in a sealed volume of the clerk’s record filed in

electronic form. See TEX. R. APP. P. 9.10(g). In the sealed volume the district clerk
filed, a trial court sealing order, signed March 3, 2022, appears toward the end of

the sealed record, labeled in the table of contents as “Order–Miscellaneous 2-28-

22.”

       Because the sealed volume of the clerk’s record is not properly sealed, we

STRIKE the November 14, 2022 sealed clerk’s record. We ORDER Dallas

County District Clerk Felicia Pitre to file, within FOURTEEN DAYS of the date

of this order, a sealed volume of the clerk’s record that begins with the trial court’s

sealing order as required by rule of appellate procedure 9.10(g).

       We DIRECT the Clerk of the Court to send copies of this order to Kimberly

Xavier, official court reporter, Criminal District Court No. 3; to Felicia Pitre,

Dallas County District Clerk; and to counsel for all parties.




                                               /s/   DENNISE GARCIA
                                                     JUSTICE




                                         –2–